Exhibit 10.2

Zep Inc.

 

Performance Stock Unit Award Agreement

 

THIS AGREEMENT has been presented by Zep Inc., a Delaware corporation, (the
“Company”) to                               , an employee of the Company
(“Grantee”) as of                                  (the “Grant Date”) subject to
Grantee’s acceptance of this Agreement in accordance with Section 1.2 of this
Agreement.

 

WHEREAS, the Company maintains the Amended and Restated Zep Inc. 2010 Omnibus
Incentive Plan (the “Plan”), and Grantee has been selected by the Committee to
receive a Performance Stock Unit Award under the Plan subject to the terms and
conditions of the Plan and this Agreement;

 

WHEREAS, Grantee desires to accept the Performance Stock Unit Award proposed by
the Committee subject to the terms and conditions of the Plan and this
Agreement.

 

1.                                      Award

 

1.1                               Grant.  Effective as of the Grant Date, but
subject to Grantee’s acceptance of this award pursuant to Section 1.2 below, the
Company hereby awards to Grantee the number of performance stock units set forth
on, and determined in accordance with, Exhibit A, attached to and made a part of
this Agreement (the “Performance Stock Units”), all subject to the terms and
conditions set forth in this Agreement and in the Plan.

 

1.2                               Acceptance by Grantee.  This Performance Stock
Unit award is conditioned upon Grantee’s acceptance of all of the terms and
conditions set forth in this Agreement and the Plan, as evidenced by Grantee’s
electronic acceptance of this Agreement during the time period allowed by the
Committee.  If all of the terms and conditions of this Agreement are not so
timely accepted by Grantee, the Performance Stock Units awarded pursuant to this
Agreement shall be cancelled by the Committee.

 

1.3                               Plan Terms and Conditions.  This Agreement
shall be construed in accordance with, and shall be subject to, the provisions
of the Plan (the provisions of which are incorporated into this Agreement by
this reference) and, except as otherwise expressly set forth in this Agreement,
the capitalized terms used in this Agreement shall have the same definitions as
set forth in the Plan.  In the event that any provision of this Agreement
conflicts with a provision of the Plan, the Plan provision shall control.

 

2.                                      Performance Stock Unit

 

2.1                               Description.  A Performance Stock Unit is an
accounting unit which represents the opportunity for Grantee to receive for each
Performance Stock Unit one share of Common Stock or a cash amount equal to the
Fair Market Value of one share of Common Stock.  The Committee may, in its
discretion determine whether  the requirements set forth in this Agreement for
the receipt of stock or cash have been  satisfied, and whether Grantee will
receive stock or cash.

 

2.2                               Cash Payment.  If the Committee determines
that Grantee will receive cash for a Performance Stock Unit (a “Cash Payment”),
the cash for each Performance Stock Unit which vests

 

--------------------------------------------------------------------------------


 

pursuant to Section 3 will equal  the Fair Market Value of a share of Common
Stock on (a)  the vesting date set forth in Exhibit A (the “Vesting Date”) if
the payment is based on the achievement of a performance goal under Exhibit A;
(b)  the date that Grantee has a separation from service if the payment is made
pursuant to Section 3.2,  or (c)  the effective date of a Change in Control if
the payment is made pursuant to Section 3.3.  A Cash Payment may be rounded to
the nearest whole dollar.

 

2.3                               Performance Goal.  The performance goal for
the Performance Stock Units is set forth in Exhibit A.  As set forth on
Exhibit A, there are “Threshold,” “Target” and “Maximum” levels of achievement
of the performance goal each of which results in a different number of
Performance Stock Units being granted hereunder.  If the Company’s performance
fails to reach the “Threshold” performance level as set forth on Exhibit A, no
Performance Stock Units will be earned hereunder, and Grantee will no longer
have the right to receive any shares of Common Stock or a Cash Payment with
respect to the this award.

 

3.                                      Timing of Payment

 

3.1                               General Rule.  As soon as administratively
feasible after end of the Performance Period set forth in Exhibit A (the
“Measurement Date”), the Committee shall certify the level of achievement of the
Performance Goal.  Thereafter, subject to Sections 3.2, 3.3 and 3.4, Grantee
will be entitled to receive a number of shares of Common Stock or a Cash
Payment, as determined by the Committee.  The Committee shall cause the Company
to issue shares of Common Stock or make a Cash Payment to, or on behalf of,
Grantee pursuant to this Section 3.1 at a time determined by the Committee,
which in no event shall be later than two and a half months after the end of the
calendar year in which the Performance Period ends.

 

3.2                               Subject to Section 3.3 and Section 3.4, if
Grantee fails for any reason whatsoever to be continuously employed by the
Company from the Grant Date through the Vesting Date, Grantee’s Performance
Stock Units shall, unless otherwise determined by the Committee, automatically
be cancelled and Grantee shall not receive any shares of Common Stock or Cash
Payment with respect to Grantee’s Performance Stock Units.

 

3.3                               Death or Disability.  If Grantee’s continuous
employment after the Grant Date is interrupted before the Vesting Date as a
result of a “separation from service” (within the meaning of Section 409A of the
Code) with the Company by reason of Grantee’s death or Disability, (a) Grantee’s
Performance Stock Units shall cease to be subject to a risk of forfeiture under
Section 3.1, (b) the Committee shall treat the date of Grantee’s separation from
service as the Vesting Date with respect to Grantee’s Performance Stock Units,
(c) the Committee shall deem the applicable performance goal to have been met at
the “Target Level” of achievement as set forth in Exhibit A, and (d) the
Committee shall cause the Company to issue shares of Common Stock or make a Cash
Payment to, or on behalf of, Grantee at the “Target Level” of achievement at a
time picked by the Committee which is no event later than thirty (30) days after
the Grantee’s separation from service.

 

3.4                               Change in Control.  If there is a Change in
Control within the meaning of Section 409A of the Code before the Vesting Date
and Grantee has been continuously employed from the Grant Date to the effective
date of such Change in Control, (a) Grantee’s Performance Stock Units shall
cease to be subject to a risk of forfeiture under Section 3.1, (b) the Committee
shall treat the effective date of such Change in Control as the Vesting Date
with respect to Grantee’s Performance Stock Units, (c) the Committee shall deem
the performance goal to have been met at the “Target Level” of achievement as

 

--------------------------------------------------------------------------------


 

set forth in Exhibit A, and (d) the Committee shall cause the Company to issue
shares of Common Stock or make a Cash Payment to Grantee at the “Target Level”
of achievement at a time picked by the Committee which in no event shall be
later than thirty (30) days after the effective date of such Change in Control.

 

4.                                      Shareholder Rights and Dividend
Equivalents

 

4.1                               Shareholder Rights.  Grantee shall have no
rights as a shareholder of the Company unless, and until, shares of Common Stock
are actually issued to Grantee pursuant to this Agreement, in which event
Grantee’s rights as a shareholder shall only relate to periods which begin on or
after the date the shares of Common Stock are actually issued to Grantee.

 

4.2                               Dividend Equivalents.  If shares of Common
Stock are issued or Cash Payment is made to or on behalf of Grantee under
Section 3, a cash payment shall be made at the same time to or on behalf of
Grantee equal to (a) the sum of the dividends actually paid with respect to a
share of Common Stock during the period which starts on the Grant Date and ends
on (1) the Vesting Date if the issuance or payment is based on the achievement
of a performance goal under Section 3.1, (2) the date that Grantee has a
separation from service if the issuance or payment is made pursuant to
Section 3.2 or (3) the effective date of a Change in Control if the issuance or
payment is made pursuant to Section 3.3 times (b) the number of shares of Common
Stock issued or, if a Cash Payment is made, the number of shares of Common Stock
which would have been issued but for the Committee’s decision to make a Cash
Payment.

 

5.                                      Miscellaneous

 

5.1                               Employment by Affiliates.  For purposes of
this Agreement, employment with any Affiliate of the Company shall be treated as
employment with the Company.

 

5.2                               Death.  If shares of Common Stock are to be
issued or a Cash Payment is to be made after Grantee’s death, the shares of
Common Stock shall be issued or the Cash Payment shall be made to the Grantee’s
surviving spouse or, if there is no surviving spouse, to the Grantee’s estate.

 

5.3                               Assignment.  Grantee’s rights under this
Agreement are personal to Grantee.  Grantee shall not have the right to assign
or otherwise transfer Grantee’s right to any person and any attempt to do so
shall be null and void and shall not be recognized by the Company.

 

5.4                               General and Unsecured Creditor Status. 
Grantee’s status with respect to the issuance of shares of Common Stock or the
Cash Payment under this Agreement shall be no more than the status of a general
and unsecured creditor of the Company.

 

5.5                               Material Business Event.  If the Committee
determines that there has been a Material Business Event (as defined in the
Plan), the Committee may take any of the actions contemplated under Section 14
of the Plan to make an adjustment with respect to the number of Grantee’s
Performance Stock Units.

 

5.6                               Investment Representation Letter.  The Company
reserves the right to require Grantee to sign an investment representation
letter prepared by the Company as a condition to the transfer of any Shares of
stock to Grantee.

 

--------------------------------------------------------------------------------


 

5.7                               No Registration.  Grantee acknowledges that
the Performance Stock Units, or shares of Common Stock issued in connection with
the Performance Stock Units, may not be registered under the federal or any
state or foreign securities laws, that there may be additional transfer
restrictions on the shares issued to Grantee and, further, that the Company is
not undertaking any obligation to register any shares issued pursuant to this
Agreement under any federal, state or foreign securities laws or to qualify such
securities for resale under the applicable foreign jurisdictions’ securities
legislation.

 

5.8                               Tax Withholding.  The issuance of shares of
Common Stock or the Cash Payment pursuant to this Agreement shall be subject to
all applicable tax withholdings, and such withholdings shall be made in any
manner which the Committee deems appropriate under the circumstances.

 

5.9                               Grantee Bound by the Plan.  Grantee hereby
acknowledges receipt of a copy of the Plan and the prospectus for the Plan, and
agrees to be bound by all the terms and provisions of the Plan.

 

5.10                        Modification of Agreement.  This Agreement may be
modified, amended, suspended, or terminated, and any terms or conditions hereof
may be waived in accordance with the provisions of Section 17.3 of the Plan.

 

5.11                        Severability.  Should any provision of this
Agreement be held by a court of competent jurisdiction to be unenforceable or
invalid for any reason, the remaining provisions of this Agreement shall not be
affected by such holding and shall continue in full force in accordance with
their terms.

 

5.12                        Governing Law.  The validity, interpretation,
construction, and performance of this Agreement shall be governed by the laws of
the state of Delaware of the United States of America without giving effect to
the conflicts of laws principles thereof.

 

5.13                        Successors in Interest.  This Agreement shall inure
to the benefit of, and be binding upon, the Company and its successors and
assigns, whether by merger, consolidation, reorganization, sale of assets, or
otherwise.  This Agreement shall inure to the benefit of Grantee’s legal
representatives.  All obligations imposed upon Grantee and all rights granted to
the Company under this Agreement shall be final, binding, and conclusive upon
Grantee’s heirs, personal representatives, executors, administrators, and
successors.

 

5.14                        Resolution of Disputes.  Any dispute or disagreement
which may arise under, or as a result of, or in any way relate to the
interpretation, construction, or application of this Agreement shall be
determined by the Committee.  Any determination made under this Section 5.14
shall be final, binding, and conclusive on Grantee and the Company for all
purposes.

 

--------------------------------------------------------------------------------


 

Grantee’s electronic signature as follows evidences Grantee’s acceptance of all
of the terms and conditions of this Agreement and the Plan as of the Grant Date.

 

 

Accepted by Grantee:

 

 

 

 

 

--------------------------------------------------------------------------------


 

Exhibit A

 

 [Entire Exhibit is Updated for RONA]

 

Performance Goal for Performance Stock Unit Award

 

Award Number:

 

 

 

 

 

Grant Date:

 

 

 

 

 

Target Share Units:

 

 

 

 

 

Performance Period:

 

September 1, 2014 through August 31, 2017

 

 

 

Measurement Date:

 

August 31, 2017

 

 

 

Vesting Date:

 

The later of the date on which the Committee certifies the achievement level of
the Performance Goal after the Measurement Date or the third anniversary of the
Grant Date (                      )

 

Performance Goal:

 

The achievement of a level of return on net assets (RONA) (the Achievement
Level) between the Threshold and Maximum shown in the table below. Final
performance will be measured against the payout curve as of the Measurement
Date.  The number of shares you will receive will be calculated by multiplying
your Target Share Units by the Payout % between 0% and 200%.  The exact Payout %
will be determined by linear interpolation of the Achievement Level of the
performance metric between the Threshold, Target and Maximum.   The following
table shows the Achievement Level at Threshold, Target and Maximum.

 

Performance

 

Threshold

 

Target

 

Maximum

Measure

 

0% Payout

 

100% Payout

 

200% Payout

RONA

 

<10.0%

 

17.0%

 

22.0%

 

The calculation of the final RONA performance measure has been defined to take
into consideration fluctuations in RONA throughout the three-year performance
period.  RONA will be calculated at the end of each fiscal year using the
following formula:

 

Profit Before Tax (PBT)

 

Net Working Capital(1)  + Net Fixed Assets(2)

 

 

--------------------------------------------------------------------------------

(1)         Net Working Capital (Current Assets - Current Liabilities) will be
an average of beginning and ending values for each fiscal year.

(2)         Net Fixed Assets (Property, Plant and Equipment + Building and
Leaseholder Improvements + Machinery and Equipment — Accumulated Depreciation)
will be an average of the beginning and ending values for each fiscal year.

 

--------------------------------------------------------------------------------


 

Each one-year result will be weighted at 20% and the average over the entire
three-year period will be weighted at 40%.

 

At the Compensation Committee’s discretion, the Company’s calculated RONA as of
the Measurement Date may be adjusted to derive RONA for purposes of determining
the number of Performance Stock Units earned under this award.  Such adjustments
may be added to or deducted from calculated RONA to obtain a measure more
reflective of normal operations and may, at the Committee’s discretion, include
one or more of the following:  restructuring charges; reductions-in-force; the
effect of changes in accounting principles and tax laws; gains or losses on
asset sales; discontinued operations; acquisitions; the effect of dispositions
or divestitures; foreign currency fluctuations; equity adjustments; and
extraordinary, unusual or non-recurring gains or losses realized other than in
the ordinary course of business which may distort results.

 

Payout Example:

 

A payout example assuming an award of 100 Target Share Units, as well as its
point on the payout curve follows.

 

 

 

Calculated 
RONA

 

Payout 
%

 

Weighting

 

Actual 
Shares 
Earned

 

Year 1

 

17.0

%

100

%

20

%

20

 

Year 2

 

17.0

%

100

%

20

%

20

 

Year 3

 

20.0

%

160

%

20

%

32

 

3-Year Average

 

18.0

%

120

%

40

%

48

 

Actual Shares Received
(assuming award of 100 target share units)

 

 

 

 

 

120

 

 

[g63671kmi001.gif]

 

--------------------------------------------------------------------------------